DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of amendments, filed on 03/02/2021, with respect to claims 7-8 have been fully considered and are persuasive.  The claims are being indicated allowed. 
Applicant's arguments filed on 03/02/2021, with respect to independent claims 1 and 18 and their respective dependent claims have been fully considered but they are not persuasive. Regarding independent claims 1 and 18, Applicant argues that “Applicant respectfully submits that Giordano appears to disclose that the "ground plane data" is pre-computed. For example, paragraph [0061] states: [0061] The ground plane data may be stored on the computing device 104 during manufacturing after calibrating the object analysis system 11. The ground plane data may also be updated by the computing device 104 after installation of the object analysis system 11 or periodically during use by capturing an initial range image and identifying a planar region in the initial range image that corresponds to a ground plane. Accordingly, Giordano appears to use the "ground plane data" that was stored during manufacturing or computed from an "initial range image" instead of "identifying the ground plane for each implementation of the method" from the "range image of a scene that includes the object" because doing so can "reduce the time and resources required to determine the dimensions of .
Examiner respectfully disagrees, as previously cited by Examiner that Giordano discloses in paragraph 60 “computing device 104 of such an exemplary object analysis system 11 may be configured to determine the dimensions of the object 112 based, at least in part, on ground plane data of the area 110 in which the object is located.  The ground plane data may include data generated by capturing an initial range image and identifying a planar region in the initial range image that corresponds to a ground plane” hence as can be seen from above passage that ground plane data is being computed based on initial range image (here please note this is enough to meet the claim language as presented by Applicant i.e., determining based on the frame a ground plane in the frame, the object resting on the ground plane). Further with respect to arguments that Giordano appears to disclose that the ground plane data is pre-computed as stated in paragraph 61. Examiner respectfully disagrees, as Giordano also discloses in paragraph 61 that “The ground plane data may also be updated by the computing device 104 after installation of the object analysis system 11 or periodically during use by capturing an initial range image and identifying a planar region in the initial range image that corresponds to a ground plane” hence as can be seen above for each new initial range image (frame) computing device can update the ground plane data. Therefore ground plane data is not limited to a single initial range image but may be updated based on new range image. For instance Giordano in paragraph 56, discloses “computing device 104 may: re-determine the dimensions of the object 112 based on the range image; instruct the range camera 102 to produce a new range image; instruct the range camera 102 to produce a new visible image and/or instruct the scale 12 to re-measure the object 112” Therefore in view of broad claim language as presented by Applicant it is Examiner position that Vrcelj in view of Giordano reads on the argued limitations as presented by Applicant. Examiner suggests Applicant to further elaborate on how the ground plane data is being computed to overcome the cited references.
Applicant further argues that “Furthermore, there is no apparent reason why a person having ordinary skill in the art before the effective filing date of the present application would combine the teachings of the cited references to arrive at the claimed embodiments of claims 1 and 18. As such, Applicant respectfully requests that the rejections of claims 1 and 18 be withdrawn and that these claims be allowed.” (Please see Remarks, page 16, first paragraph).
Examiner respectfully disagrees, In response to applicant’s argument that there is no reason, teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Vrcelj discloses all the claim limitations except determining a ground plane in the frame and its respective computations. However said features are well known in the art as being disclosed by Giordano as illustrated below, Therefore the combination is reasonable and proper and to combine the references Examiner relied upon prior art teachings not the disclosure of the pending Application. Again Examiner suggests Applicant to further elaborate on how the ground plane data is being computed to overcome the cited references.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 13, 15-18, 23, 30, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrcelj (US PGPUB 2016/0196659 A1) and further in view of Giordano (US PGPUB 2014/0104416 A1).

As per claim 1, Vrcelj discloses a system (Vrcelj, Fig. 1) comprising: 
a depth camera system configured to capture color information and depth information of a scene (Vrcelj, Fig. 1:114:115); 
a processor configured to control the depth camera system (Vrcelj, Fig. 1:160); and
a memory (Vrcelj, Fig. 1:164) storing instructions that, when executed by the processor (Vrcelj, Fig. 1:164:165), cause the processor to: 
control the depth camera system to capture at least a frame of the scene (Vrcelj, Fig. 1:160:115), the frame comprising a color image and a depth image arranged in a plurality of pixels (Vrcelj, paragraphs 33 and 56); 
detect an object in the frame (Vrcelj, Fig. 3A, and paragraph 48); 
Vrceli does not explicitly disclose determine, based on the frame, a ground plane in the frame, the object resting on the ground plane; 
compute a rectangular outline bounding a projection of a plurality of pixels of the object onto the ground plane; 

output computed dimensions of the object in accordance with a length and a width of the rectangular outline and the height.
Giordano discloses determine, based on the frame, a ground plane in the frame, the object resting on the ground plane (Giordano, Fig. 2:112 paragraphs 56, 60, 67, 68 and 111, discloses “The computing device 104 of such an exemplary object analysis system 11 may be configured to determine the dimensions of the object 112 based, at least in part, on ground plane data of the area 110 in which the object is located”); 
compute a rectangular outline bounding a projection of a plurality of pixels of the object onto the ground plane (Giordano, Fig. 2:112 paragraphs 121-125, discloses “Once the planar regions that correspond to object 112 have been identified, computing device 104 can determine the dimensions of object 112 based, at least in part, on the identified planar regions (e.g., on the dimensions of the identified planar regions).  For example, computing device 104 can determine the dimensions of the planar regions that correspond to object 112”); 
compute a height of the object above the ground plane (Giordano, paragraph 121, discloses “Computing device 104 can determine the dimensions (e.g., the length, width, height, diameter, etc.) of object 112 based, at least in part, on the range image produced by range camera 102”); and 
output computed dimensions of the object in accordance with a length and a width of the rectangular outline and the height (Giordano, Fig. 3:324, and paragraphs 121, 135 and 136, discloses “At block 224, method 220 includes determining the dimensions (e.g., the length, width, height, diameter, etc.) associated with the object”).

The motivation would be to provide a system that accurately collects a package's size, weight, linear dimensions, origin, and destination (paragraph 43), as taught by Giordano.

As per claim 6, Vrcelj in view of Giordano further discloses the system of claim 1, further comprising a display device coupled to the processor (Vrcelj, Fig. 1:112), wherein the instructions configured to output the computed dimensions comprise instructions to display the computed dimensions on the display device (Giordano, paragraph 89, discloses display determined dimensions).

As per claim 13, Vrcelj in view of Giordano further discloses the system of claim 1, wherein the depth camera system comprises: a color camera (Vrcelj, Fig. 1:114); 
a plurality of infrared cameras (Vrcelj, paragraph 32); and 
an infrared illuminator configured to emit light in a wavelength interval that is detectable by the plurality of infrared cameras (Giordano, paragraphs 117 and 143, discloses illumination subsystem 800).

As per claim 15, Vrcelj in view of Giordano further discloses the system of claim 13, wherein the color camera, the infrared cameras, and the infrared illuminator are fixed on a stationary frame (Vrcelj, Fig. 1:114:115:111), and wherein the color camera and the infrared cameras have fields of view directed a scale (Vrcelj, paragraph 85).

As per claim 16, Vrcelj in view of Giordano further discloses the system of claim 13, wherein the color camera, the infrared cameras, and the infrared illuminator are mounted on a handheld scanning device (Vrcelj, Fig. 1:114:115:111, and paragraph 28, discloses “Device 100 may be a: mobile device, wireless device, cell phone, 
augmented reality (AR) device…”hence obvious variation).

As per claim 17, Vrcelj in view of Giordano further discloses the system of claim 1, wherein the computed dimensions of the object correspond to dimensions of a box tightly fitting the object (Giordano, Fig. 2:112, and paragraph 129).

As per claim 18, please see the analysis of claim 1.

As per claim 23, Vrcelj in view of Giordano further discloses the method of claim 18, further comprising displaying the computed dimensions on a display device coupled to the processor (Vrcelj, Fig. 1:112).

As per claim 30, please see the analysis of claim 13.

As per claim 32, please see the analysis of claim 15.

As per claim 33, please see the analysis of claim 16.

As per claim 34, please see the analysis of claim 17.


Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrcelj (US PGPUB 2016/0196659 A1) and further in view of Giordano (US PGPUB 2014/0104416 A1) and further in view of Dewaele (US PGPUB 2003/0053671 A1).

As per claim 2, Vrcelj in view of Giordano further discloses the system of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor to segment the object from the scene (Vrcelj, paragraph 7) by: identifying one or more initial pixels of the object (Vrclj, paragraphs 25 and 26); and 
Vrcelj in view of Giordano does not explicitly disclose performing an iterative flood fill operation, starting with the initial pixels of the object, each iteration of the flood fill operation comprising adding a plurality of neighboring pixels of the frame to the pixels of the object when distances between the neighboring pixels and the pixels of the object are within a threshold distance.
Dewaele discloses performing an iterative flood fill operation (Dewaele, paragraph 50, discloses seed fill algorithm), starting with the initial points of the object, each iteration of the flood fill operation comprising adding a plurality of neighboring pixels of the frame to the pixels of the object when distances between the neighboring pixels and the pixels of the object are within a threshold distance (Dewaele, paragraph 50).

The motivation would be to provide a method to correct a digital image for artefacts (paragraph 10), as taught by Dewaele.

As per claim 19, please see the analysis of claim 2.





Claims 14 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrcelj (US PGPUB 2016/0196659 A1) and further in view of Giordano (US PGPUB 2014/0104416 A1) and further in view of Jiang (US PGPUB 2017/0272727 A1).

As per claim 14, Vrcelj in view of Giordano further discloses the system of claim 13, wherein the memory stores instructions that, when executed by the processor, cause the processor to capture the frame of the scene by: controlling the color camera and the plurality of infrared cameras to concurrently capture images while controlling the infrared illuminator to emit light (Vrcelj, Fig. 1:114:115:111:160, and paragraph 32); 
Vrcelj in view of Giordano does not explicitly disclose computing a disparity map from the images captured by the infrared cameras; calculating the depth image of the frame from the disparity map; and 

Jiang discloses computing a disparity map from the images captured by the infrared cameras (Jiang, paragraph 35, discloses “In some embodiments, the depth sensor may include an infrared (IR) sensor such as an IR camera or the like.  For example, an IR transmitter may illuminate a scene with infrared light and one or more infrared cameras may attain stereo IR images, which may be used to generate initial disparity map 111”); 
calculating the depth image of the frame from the disparity map (Jiang, paragraph 35); and 
mapping the image captured by the color camera onto the disparity map as the color image of the frame, wherein the images are captured from the same pose with respect to the scene (Jing, paragraph 35, discloses “In such embodiments, 
a transformation operation such as, for example, a warping operation may be performed to transform the disparity map from a sensor based disparity or depth map to a reference camera based disparity or depth map.  In other embodiments, initial disparity map 111 may be generated based on predetermined information (e.g., a priori knowledge) of a scene”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vrcelj in view of Giordano teachings by performing disparity mapping, as taught by Jiang.
The motivation would be to provide low computational complexity, low memory usage, and high accuracy image disparity searching (paragraph 3), as taught by Jiang.

As per claim 31, please see the analysis of claim 14.


Allowable Subject Matter
Claims 7-8, are allowed in view of amendments over the prior art.
Claims 3-5, 9-12, 20-22 and 24-29, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.